On Petition for Rehearing.
[Decided July 26, 1910.]
Per Curiam.
In a petition for a rehearing the respondent complains that the disposition of the foregoing case which this court has directed to be made will have the effect, unless modified, of denying him the right to present his defense to the appellant’s cause of action. Our attention is called to the fact that the judgment was rendered at the conclusion of the appellant’s evidence in chief — the court then deeming that the facts presented warranted a judgment for the respondent even though uncontroverted — and that he has had no opportunity to contest the validity of certain of the documents on which the appellant relied, and which the trial court deemed immaterial, but which this court thought sufficient to warrant a judgment for the appellant. The complaint we feel is just, and the order of the court will be that the judgment appealed from be reversed and the cause remanded for a new trial.